        Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


JODI SMITH, on behalf of herself            Case No. 7:21-cv-01534
and all others similarly situated,

                              Plaintiff,

v.

NURTURE, INC.,

                              Defendant.


LILLIAN HAMPTON, KELLY MCKEON,              Case No. 1:21-cv-01882
AND JEN MACLEOD, individually and on
behalf of all others similarly situated,

                              Plaintiffs,

v.

NURTURE, INC.,

                              Defendant.


NICOLE STEWART, SHANNON                     Case No. 1:21-cv-01217-MKV
FITZGERALD, and SUMMER APICELLA,
on behalf of themselves and all others
similarly situated,

                             Plaintiffs,

v.

NURTURE, INC.,

                             Defendant.
        Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 2 of 6




STEPHANIE SOTO, individually and on                Case No. 1:21-cv-01271-MKV
behalf of all others similarly situated,

                             Plaintiff,

v.

NURTURE, INC.,

                             Defendant.


NITA JAIN, individually and on behalf of all       Case No. 1:21-cv-01473-MKV
others similarly situated,

                             Plaintiff,

v.

NURTURE, INC.,

                             Defendant.


AMY WESTIN, on behalf of herself                   Case No. 1:21-cv-02101
and all others similarly situated,

                             Plaintiff,

v.

NURTURE, INC., d/b/a Happy Family
Brands,

                             Defendant.




                                               2
           Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 3 of 6




    JESSICA STROBEL, on behalf of herself           Case No. 1:21-cv-02129
    and all others similarly situated,

                                Plaintiff,

    v.

    NURTURE, INC., d/b/a Happy Family
    Brands,

                                Defendant.



     PLAINTIFF SMITH’S RESPONSE IN SUPPORT OF THE STEWART PLAINTIFFS’
             MOTION FOR CONSOLIDATION AND TO SET DEADLINES
         Plaintiff Jodi Smith, Case No. 7:21-cv-01534, by and through her undersigned counsel,

respectfully submits this response in support of Plaintiffs’ Nicole Stewart, Shannon Fitzgerald,

and Summer Apicella (“the Stewart Plaintiffs”) Motion for Consolidation against Nurture, Inc.

(“Defendant” or “Nurture”). See Case No. 1:21-cv-01217-MKV, Doc. 16. As the Stewart Plaintiffs

argue, these cases are ripe for consolidation into a single action under Stewart Action, the first-

filed case in this District.

         There are seven similar actions (the “Related Actions”) 1, including the Smith Action,

making nearly identical factual allegations and legal claims currently pending before this Court.

The Related Actions each allege that certain of Nurture’s baby food products (the “Tainted Baby

Foods”) contain levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury (the

“Heavy Metals”), and that Nurture misrepresented or omitted disclosure of this fact from



1
 Smith v. Nurture, Inc., Case No. 7:21-cv-01534 (S.D.N.Y.); Hampton et al. v. Nurture, Inc., Case
No. 1:21-cv-01882 (S.D.N.Y.); Stewart et al. v. Nurture, Inc., Case No. 1:21-cv-01217 (S.D.N.Y.);
Soto v. Nurture, Inc., Case No. 1:21-cv-01271 (S.D.N.Y.); Jain v. Nurture, Inc., Case No. 1:21-
cv-01473 (S.D.N.Y.); Westin v. Nurture, Inc., Case No. 1:21-cv-02101 (S.D.N.Y.); and Strobel v.
Nurture, Inc., Case No. 1:21-cv-02129 (S.D.N.Y.).
                                                3
          Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 4 of 6




consumers. Each Related Action seeks, inter alia, injunctive relief barring Nurture from continuing

to misrepresent the truth about its products as well as monetary damages compensating Plaintiffs

and other purchasers for the purchase of the Tainted Baby Foods. The Related Actions present

similar factual and legal issues and will involve the same or similar discovery. Accordingly,

consolidation of the actions into a single action is called for under Fed. R. Civ. P. 42(a). Through

their respective class actions, plaintiffs in the Related Actions allege a combination of various state

consumer protection statutes and other common law causes of action against Defendant Nurture. 2

       Pursuant to Fed. R. Civ. P. 42, where “actions before the court involve a common question

of law or fact, the court may… consolidate the actions.” Where consolidation will accomplish

judicial economy, “a district court will generally consolidate actions.” Micholle v. Ophthotech

Corp., No. 17-CV-1758 (VSB), 2018 WL 1307285, at *3 (S.D.N.Y. Mar. 13, 2018)

(citing Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2d Cir. 1990)). The court has “broad

discretion to determine whether consolidation is appropriate.” Johnson v. Celotex Corp., 899 F.2d

1281, 1284 (2d Cir. 1990).

       Here, consolidation of the Related Actions is warranted, as the actions present essentially

the same factual and legal issues, involve the same defendant, and will involve substantially the

same discovery, consolidation is appropriate under Rule 42(a). See Doroz v. Delorio’s Foods, Inc.,

437 F. Supp. 3d 140, 150 (N.D.N.Y. 2020) (consolidation appropriate where two separate actions

were “substantially similar.”) (citing Tucker v. Kenney, 994 F. Supp. 412, 415 (E.D.N.Y. 1998));

Irving Firemen's Relief & Ret. Fund v. Tesco PLC, No. 14 CIV. 10020 RMB, 2015 WL 1345931,



2
 The causes of action alleged include violations of, among others, New York, Florida, Georgia,
Minnesota, and California state consumer protection act statutes, unjust enrichment, breach of
express warranty, breach of implied warranty of merchantability, breach of the Magnuson Moss
Warranty Act, negligent misrepresentation, fraud, fraudulent misrepresentation, fraud by
omission, and fraudulent concealment.
                                                  4
          Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 5 of 6




at *1 (S.D.N.Y. Mar. 19, 2015) (granting motion for consolidation where the “complaints are

related and all of the complaints describe the same allegedly fraudulent conduct.”). The Related

Cases are all putative class actions on behalf of the same class (all purchasers of Nurture Baby

Foods) and raise nearly identical legal claims, including state consumer protection claims,

warranty claims, and negligent misrepresentation. See Delre v. Perry, 288 F.R.D. 241, 246

(E.D.N.Y. 2012) (consolidating cases where, “Plaintiffs both bring class action lawsuits on behalf

of the same class and raise almost identical claims against the same Defendants” and where “both

cases involve the same set of facts.”).

       Consolidation is in the best interests of judicial resources as well as the resources of the

parties. Defendant will suffer no prejudice by litigating one consolidated action rather than nine

—or more—separate suits. Consolidation of the Related Actions would therefore inure to the

benefit of all parties involved as well as the Court.

       Because the instant issues share common issues of law and fact, the Plaintiff Smith

supports the Stewart Plaintiffs’ Motion for Consolidation pursuant to Fed. R. Civ. P. 42 (a).

Dated: March 26, 2021                     Respectfully submitted,

                                          CUNEO GILBERT & LADUCA, LLP

                                          By: s/ Charles LaDuca
                                          Charles LaDuca
                                          Katherine Van Dyck
                                          C. William Frick
                                          4725 Wisconsin Avenue NW, Suite 200
                                          Washington, DC 20016
                                          Telephone:(202) 789-3960
                                          Facsimile: (202) 789-1813
                                          E-mail: charles@cuneolaw.com
                                                  kvandyck@cuneolaw.com
                                                  bill@cuneolaw.com




                                                  5
Case 1:21-cv-01217-MKV Document 18 Filed 03/26/21 Page 6 of 6




                       LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                       Robert K. Shelquist
                       Rebecca A. Peterson
                       100 Washington Avenue South, Suite 2200
                       Minneapolis, MN 55401
                       Telephone: (612) 339-6900
                       Facsimile: (612) 339-0981
                       E-mail: rkshelquist@locklaw.com
                               rapeterson@locklaw.com

                       LITE DEPALMA GREENBERG & AFANADOR,
                       LLC
                       Joseph DePalma
                       Susana Cruz Hodge
                       570 Broad Street, Suite 1201
                       Newark, NJ 07102
                       Telephone: (973) 623-3000
                       E-mail: jdepalma@litedepalma.com
                              scruzhodge@litedepalma.com

                       Attorneys for Plaintiff Jodi Smith




                               6
